PLAN OF LIQUIDATION

 

OF

 

FIFTH STREET ASSET MANAGEMENT INC.

 

(A Dissolved Delaware Corporation)

 

This Plan of Liquidation (the “Plan of Liquidation” or “Plan”) of Fifth Street
Asset Management Inc. (“FSAM”) is dated this 11th day of December, 2017.

 

WHEREAS, the dissolution of FSAM was duly authorized by its board of directors
(the “Board”) and stockholders, and FSAM was dissolved on December 11, 2017 by
the filing of a certificate of dissolution (the “Certificate of Dissolution”)
with the Office of the Secretary of State of the State of Delaware;

 

WHEREAS, FSAM elects to adopt a plan of distribution pursuant to Section 281(b)
of the Delaware General Corporation Law (the “DGCL”);

 

WHEREAS, the Board has determined in its reasonable business judgment that it is
advisable and in the best interests of the Company and its stockholders that the
Company commence an orderly liquidation and/or wind up in accordance with the
DGCL and the Internal Revenue Code of 1986, as amended (the “Code”) and has
adopted this Plan in accordance with the Second Amended and Restated Certificate
of Incorporation of FSAM (the “Certificate of Incorporation”) and the bylaws of
FSAM (together with the Certificate of Incorporation, the “Governing
Documents”), and the stockholders of FSAM have approved this Plan in accordance
with the Governing Documents;

 

NOW THEREFORE, FSAM adopts the following Plan of Liquidation for the orderly
liquidation and/or wind up of FSAM, which shall constitute a plan of
distribution in accordance with Section 281(b) of the DGCL:

 

1.PAYMENT OF LIABILITIES AND OBLIGATIONS. The officers of FSAM (each, an
“Authorized Officer”) be, and each of them hereby is, authorized, empowered and
directed on behalf of FSAM to (a) pay or provide for the payment in full, or in
such other amount as shall be agreed upon by FSAM and the relevant creditor, any
unknown liabilities or outstanding obligations prior to the date of this Plan
and liabilities and obligations incurred or to be incurred after such date,
including fees and expenses in connection with legal, accounting and other
professional services to be rendered in connection with the dissolution and
liquidation of FSAM and the winding up of its business and affairs and (b) pay
in full any liabilities for federal, state and city taxes.

 

2.CONTINGENCY RESERVE. If and to the extent deemed necessary, appropriate or
desirable by the Board, in its absolute discretion, FSAM may establish and set
aside a reasonable amount of cash and/or property to satisfy claims against and
any unmatured or contingent liabilities and obligations of FSAM, including tax
obligations, and all expenses of the sale of FSAM’s property and assets, of the
collection and defense of FSAM’s property and assets, and the liquidation and
dissolution provided for in this Plan.

 

3.LIMITED CONTINUATION OF FSAM; AUTHORITY OF OFFICERS AND DIRECTORS.

 

a.From and after the date hereof, FSAM shall not engage in any further business
activities except for the period set forth in and purposes allowed by Section
278 of the DGCL, including the purpose of implementing any claims procedure,
prosecuting or defending suits and engaging in such activities as are necessary
to enable FSAM to gradually settle and close its business, liquidate, dispose of
and convey its property, discharge its liabilities and distribute any remaining
assets to its stockholders. The Board and the officers of the Company then in
office shall continue in office solely for these purposes and shall cease to be
members of the Board and/or officers of the Company upon the earlier of the
completion of these activities, the date of their respective resignations, or
the expiration of the continuation period set forth in Section 278 of the DGCL.

 

 

 

  

b.The Board may appoint officers, hire employees and retain independent
contractors in connection with the winding up process and is authorized to pay
such persons compensation for their services. The approval of this Plan by the
stockholders of FSAM in accordance with the Governing Documents constitutes full
and complete authority, in accordance with and subject to the terms of the
Governing Documents for the Board and the Authorized Officers, without further
stockholder action, to do and perform any and all acts and to make, execute and
deliver any and all agreements, conveyances, assignments, transfers,
certificates and other documents of any kind and character that the Board or any
such Authorized Officer deem necessary, appropriate or advisable (i) to dissolve
FSAM in accordance with the laws of the State of Delaware and cause its
withdrawal from all jurisdictions in which it is authorized to do business; (ii)
to sell, dispose, convey, transfer and deliver the assets of FSAM; (iii) to
satisfy or provide for the satisfaction of FSAM’s obligations in accordance with
Section 281(b) of the DGCL; and (iv) to distribute all of the remaining funds of
FSAM to the stockholders of FSAM in accordance with the Certificate of
Incorporation in complete cancellation or redemption of such stock.

 

4.CONVERSION OF ASSETS INTO CASH OR OTHER DISTRIBUTABLE FORM. The Authorized
Officers and agents of FSAM shall, as promptly as feasible, proceed to collect
all sums due or owing to FSAM, to sell and convert into cash any and all
corporate assets and, out of the assets of FSAM, attempt to pay, satisfy and
discharge or make adequate provision for the payment, satisfaction and discharge
of all debts and liabilities of FSAM pursuant to Sections 1 and 2 above,
including all expenses of the sale of assets and of the dissolution and
liquidation provided for by this Plan. Any funds left over shall be distributed
to the stockholders of FSAM in accordance with the priorities for distributions
set forth in the Certificate of Incorporation.

 

5.RECOVERY OF ASSETS. In the event that FSAM (or any trustee or receiver for
FSAM appointed pursuant to Section 279 of the DGCL) shall recover any assets or
funds belonging to FSAM, such funds shall first be used to satisfy any claims
against or obligations of FSAM, and to the extent any assets or funds remain
thereafter, shall be distributed to the stockholders of FSAM in accordance with
and subject to the terms of the Certificate of Incorporation, the DGCL and to
such terms and conditions as the Board (or any trustee or receiver for FSAM) may
deem appropriate; provided, however, that nothing herein shall be deemed to
preclude FSAM (or any trustee or receiver for FSAM) from petitioning any court
of competent jurisdiction for instructions as to the proper distribution and
allocation of any such assets or funds that may be recovered by or on behalf of
FSAM.

 

6.PROFESSIONAL FEES AND EXPENSES. It is specifically contemplated that any
Authorized Officer may authorize the payment of fees to a law firm or law firms
selected by such Authorized Officer as may be required for legal fees and
expenses of FSAM, including to cover any costs payable pursuant to the
indemnification of FSAM’s officers or members of the Board provided by FSAM
pursuant to the Governing Documents, the DGCL or otherwise, and may authorize
the payment of fees to an accounting firm or firms selected by the Board for
services rendered to FSAM. In addition, in connection with and for the purpose
of implementing and assuring completion of this Plan, FSAM may, in the sole and
absolute discretion of any Authorized Officer, pay any brokerage, agency and
other fees and expenses of persons rendering services to FSAM in connection with
the collection, sale, exchange or other disposition of FSAM’s property and
assets and the implementation of this Plan.

 

7.INDEMNIFICATION. FSAM shall continue to indemnify its officers, directors,
employees and agents in accordance with the Governing Documents and any
contractual arrangements for actions taken in connection with this Plan and the
winding up of the affairs of FSAM. The Board, in its sole and absolute
discretion, is authorized to obtain and maintain insurance as may be necessary,
appropriate or advisable to cover FSAM’s obligations hereunder, including
directors’ and officers’ liability coverage.

 

2 

 

 

 

 

 

8.LIQUIDATING TRUST. The Board may, but is not required to, establish and
distribute assets of FSAM to a liquidating trust, which may be established by
agreement in form and substance determined by the Board with one or more
trustees selected by the Board. In the alternative, the Board may petition a
court of competent jurisdiction (the “Court”) for the appointment of one more
trustees to conduct the liquidation of FSAM, subject to the supervision of the
Court. Whether appointed by an agreement or by the Court, the trustees shall in
general be authorized to take charge of FSAM’s property, and to collect the
debts and property due and belonging to FSAM, with power to prosecute and
defend, in the name of FSAM or otherwise, all such suits as may be necessary or
proper for the foregoing purposes, and to appoint agents under them and to do
all other acts which might be done by FSAM that may be necessary, appropriate or
advisable for the final settlement of the unfinished business of FSAM.

 

9.LIQUIDATING DISTRIBUTIONS. Liquidating distributions as deemed necessary,
appropriate or desirable by the Board and in accordance with and subject to the
terms of the Certificate of Incorporation, shall be made from time to time after
the adoption of this Plan to the stockholders of the Company in accordance with
the provisions of the Certificate of Incorporation for such liquidating
distributions; provided that in the opinion of the Board adequate provision has
been made for the payment, satisfaction and discharge of all known,
unascertained or contingent debts, obligations and liabilities of FSAM
(including costs and expenses incurred and anticipated to be incurred in
connection with the complete liquidation of FSAM). All determinations as to the
time for and the amount of liquidating distributions shall be made in the
exercise of the absolute discretion of the Board and in accordance with Section
281 of the DGCL. As provided in Section 12 below, distributions made pursuant to
this Plan shall be treated as made in complete liquidation of FSAM within the
meaning of the Code and the regulations promulgated thereunder.

 

10.AMENDMENT OR MODIFICATION OF PLAN. If for any reason the Board determines
that such action would be in the best interests of FSAM, it may amend or modify
this Plan and all actions contemplated hereunder, notwithstanding stockholder
approval of this Plan, to the extent permitted by the DGCL and in accordance
with and subject to the terms of the Certificate of Incorporation; provided,
however, that FSAM will not amend or modify this Plan under circumstances that
would require additional stockholder approval under the DGCL and/or the federal
securities laws without complying with such laws.

 

11.CANCELLATION OF STOCK AND STOCK CERTIFICATES. FSAM will finally close its
stock transfer books and discontinue recording transfers of stock on the
earliest to occur of (i) the close of business on the record date fixed by the
Board for the final liquidating distribution or (ii) such other date on which
the Board, in accordance with applicable law, determines and closes such stock
transfer books, and thereafter certificates representing stock will not be
assignable or transferable on the books of FSAM except by will, intestate
succession or operation of law.

 

12.LIQUIDATION UNDER CODE SECTIONS 331 AND 336. It is intended that this Plan
shall be a plan of complete liquidation of FSAM in accordance with the terms of
Sections 331 and 336 of the Code. This Plan shall be deemed to authorize the
taking of such action as, in the opinion of counsel for FSAM, may be necessary
to conform with the provisions of said Sections 331 and 336 and the regulations
promulgated thereunder, including the making of an election under Section 336(e)
of the Code, if applicable.

 

13.FILING OF TAX FORMS. The Authorized Officers be, and each of them hereby are,
authorized and directed, within 30 days after the effective date of this Plan,
to execute and file a U.S. Treasury Form 966 pursuant to Section 6043 of the
Code and such additional forms and reports with the Internal Revenue Service as
may be necessary or appropriate in connection with this Plan and the carrying
out thereof.

 

3 

 

  

14.POTENTIAL ASSIGNMENT FOR BENEFIT OF CREDITORS. Notwithstanding anything to
the contrary herein, from and after the date of this Plan, if deemed necessary
or desirable by the Board, subject to and upon separate approval by the Board,
FSAM may make an assignment for benefit of its creditors under applicable state
law, and thereby liquidate and wind up its affairs through such an assignment
for benefit of creditors proceeding under applicable law (an “Assignment”).
Approval of the Plan constitutes the approval by the stockholders of FSAM of its
liquidation and wind up through an Assignment if later approved by the Board and
the terms of any agreement with the assignee of such Assignment (“Assignment
Agreement”). If FSAM liquidates and winds up its affairs through an Assignment,
all provisions of this Plan shall remain in full force and effect, except that
in the event that any of the provisions of this Plan are inconsistent either
with the applicable law governing the Assignment (“Applicable Assignment Law”)
or the Assignment Agreement, then such Applicable Assignment Law and/or
Assignment Agreement shall govern.

 

15.FURTHER ACTIONS. The Authorized Officers be, and each of them hereby is,
authorized, without further action by the Board or FSAM’s stockholders, to do
and perform, any and all acts, and to make, execute, deliver or adopt any and
all agreements, resolutions, assignments, certificates and other documents of
every kind which are deemed necessary, appropriate or desirable, in the absolute
discretion of such Authorized Officer, to implement this Plan and the
transactions contemplated hereby, including all filings or acts required by any
state or federal law or regulation to wind up the affairs of FSAM.

 



4 

